Exhibit 10.16

Summary of Amendment dated December 14, 2006 to Severance Agreement

dated September 17, 2003 between the Registrant and Ali Haghighi Mood

On December 14, 2006, the Board of Directors approved an amendment of the
Severance Agreement dated September 17, 2003 between the Registrant and Ali
Haghighi Mood increasing the period during which Mr. Haghighi Mood will be
entitled to receive severance pay in the event that the Registrant terminates
his employment without Cause (as defined in the Severance Agreement) from six
months to twelve months.



--------------------------------------------------------------------------------

Ali Haghighi-Mood

December 14, 2006

Page 2

If the foregoing is in accordance with your understanding, please sign and
return the enclosed copy of this letter, whereupon this letter and such copy
will constitute a binding amendment under seal to the Severance Agreement
between the Company and you on the basis set forth above.

Very truly yours,

CAMBRIDGE HEART, INC.

By: /s/ Robert P. Khederian            

Name: Robert P. Khederian

Title: Interim President & CEO

Acknowledged and agreed to this

14th day of December 2006:

/s/ Ali Haghighi-Mood                    

Ali Haghighi-Mood

 

-2-